Mr. Justice Craig delivered the opinion of the Court: The principal facts presented by this record were before this court at the January term, 1874, in the case of St. Louis, Jacksonville and Chicago R. R. Co. v. Mathers, reported in 71 Ill. 592. In the case cited, Mathers filed a bill to compel the trustees, who held the legal title to the lots in question, to convey to him, on the ground that the railroad company had disregarded the contract under which it obtained the conveyance. Since the decision was rendered, the trustees,’ of their own accord, conveyed the property to John Mathers, -and this bill was brought by the railroad company to obtain a decree for a sale of so many of the lots as may be necessary to pay taxes which have been advanced by it, and to pay for the erection of a freight house, side track, etc., and if any of the lots remain, that Mathers be required to convey them to a trustee to be designated by the court. On a hearing in the circuit court, a decree was rendered dismissing the bill, which, on appeal, was affirmed in the Appellate Court. The consideration for the conveyance to the trustees named in the deed was, that no depot or station should be established within three miles of Ashland. The board of directors of the railroad company adopted a resolution accepting the donation of the property upon these terms and conditions. When the case was here before, the contract was held to be illegal and it was held that a court of equity would not lend its aid to enforce the performance of such a contract. In deciding the case it was said : “A court of equity will not lend its aid to enforce the performance of a contract which appears to have been entered into by both the contracting parties for the express purpose of doing that which is illegal; and where such a contract has been executed by one of the parties by conveying real estate, a court of equity will not, in general, interfere, but will leave the title to the property where the parties have placed it. ” This was said in the case when Mathers undertook, by a bill in equity, to obtain a reconveyance of the property on the ground that the railroad company had failed and refused to abide by the agreement under which the property was conveyed. Mathers now has a deed of the property, and the railroad company call upon a court of equity to restore the property back to it, or, what is the same thing, order it sold, and give the railroad the proceeds of such sale. What was said when the case was here before, may with propriety be said again. The same principles of equity which controlled before must govern now. The contract under which the property was conveyed for the benefit of the railroad company was contrary to public policy, and illegal, and a court of equity will not aid either party in any effort they may make to reap the benefits which may flow from such illegal contract. Had the property been conveyed to the railroad company in such' a manner that it could have converted it without the aid of the courts, then the company would have reaped the benefits of the conveyance, although the contract under which the property was conveyed was illegal; but when the company call upon a court of equity to assist it in holding the property or reclaiming it, a different rule prevails. Courts of equity do not assist parties to enforce illegal contracts, but will leave them in the position they have placed themselves. But it is suggested that the resolution of the railroad company under which the conveyance was made is in the nature of a condition subsequent, and being void, the deed took effect as an absolute, unconditional conveyance, upon the terms specified in the deed, and that the railroad is entitled to relief against the subsequent diversion of the land. So far as this action is concerned, we do not regard it material whether the resolution is to be considered in the nature of a condition subsequent or not. The resolution, which specifies the terms and conditions of the conveyance, is a part and parcel of the contract under which the legal title to the property passed to the trustees,—grantees in the deed of conveyance. The complainant, in order to obtain relief, must show itself free from the taint of the illegal contract. This it can not do. It was not a purchaser of the property for value. It paid no consideration for the property. Its title came by and through an illegal contract, and one-half of that contract can not be disregarded and the other half enforced, but when a court of equity is called upon to grant affirmative relief, the whole contract will be considered, and if it appears to be illegal, the court will deny relief, and leave the parties where they have placed themselves by their illegal bargains. The company has paid taxes on the property, and the amount thus paid, with interest, it is contended, ought at least to have been charged upon the property. It is unfortunate for the company that it has paid the taxes on this property, but we are not aware of any authority which would justify a court of equity in making the amount paid a charge on the land. We have no doubt that many cases have occurred where parties have paid taxes on land under the belief of ownership, and it afterwards turned out that the land belonged to another, and yet we are not aware of any instance in which the party who has thus paid out his money has been relieved in equity. The decision of the Appellate Court will be affirmed. Judgment affirmed.